                Case 3:19-cv-04541-LB Document 16 Filed 12/11/19 Page 1 of 6



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JEVECHIUS D. BERNARDONI (CABN 281892)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7164
 6        Facsimile: (415) 436-7234
          jevechius.bernardoni@usdoj.gov
 7
   Attorneys for Defendant FEDERAL
 8 BUREAU OF INVESTIGATION

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12
     THE CENTER FOR INVESTIGATIVE                        Case No. 19-cv-4541 LB
13   REPORTING,
                                                         NOTICE OF MOTION AND MOTION FOR AN
14           Plaintiff,                                  ORDER PRESERVING CERTAIN
                                                         EXEMPTIONS AND BIFURCATING
15      v.                                               PROCEEDINGS

16   FEDERAL BUREAU OF INVESTIGATION,                    Date: January 16, 2020
                                                         Time: 9:30 a.m.
17           Defendant.                                  The Honorable Laurel Beeler

18
19
                                      NOTICE OF MOTION AND MOTION
20
             PLEASE TAKE NOTICE that on January 16, 2020, at 9:30 a.m., or as soon thereafter as the matter
21
     may be heard, in Courtroom B on the 15th Floor of the United States District Court for the Northern
22
     District of California, located at 450 Golden Gate Ave., San Francisco, California, before the Honorable
23
     Laurel Beeler, defendant the Federal Bureau of Investigation (“FBI”) shall, and hereby does, move for an
24
     order preserving certain exemptions and bifurcating these proceedings. This Motion is based on the
25
     Memorandum of Points and Authorities submitted herewith, the pleadings, records, and files in this action,
26
     the accompanying Declaration of David Hardy (“Hardy Decl.”), and such other written or oral argument
27
     as may be presented at or before the time this motion is taken under submission by the Court.
28
     DEFENDANT’S MOTION FOR AN ORDER PRESERVING CERTAIN EXEMPTIONS AND BIFURCATING
     PROCEEDINGS
     NO. 19-cv-4541 LB                   1
                 Case 3:19-cv-04541-LB Document 16 Filed 12/11/19 Page 2 of 6



 1                                        ISSUES TO BE DECIDED

 2                                           (Local Rule 7-4(A)(3))

 3          1.      Whether the Court should enter an order (1) bifurcating these proceedings and

 4 (2) permitting the FBI to assert its Exemption 7(A) withholding in the first phase of these proceedings

 5 while preserving all other exemptions for resolution in a second phase, if necessary.

 6                          MEMORANDUM OF POINTS AND AUTHORITIES

 7 I.       INTRODUCTION

 8          In this Freedom of Information Act (“FOIA”) lawsuit, Plaintiff seeks the FBI’s investigatory files

 9 of an Indonesian individual with an indictment pending against him in the United States District Court for

10 the District of Columbia. Hardy Decl. ¶ 6. The United States will pursue prosecution of this individual

11 if/when he is released from custody in Indonesia. Id. Thus, premature release of these files could

12 reasonably be expected to interfere with a prospective enforcement action in the United States, and the

13 FBI will rely on Exemption 7(A) to categorically withhold all non-public documents from release. See 5

14 U.S.C. § 552(b)(7)(A) (allowing the withholding of records compiled for law enforcement purposes, the

15 release of which “could reasonably be expected to interfere with enforcement proceedings”).

16          Here, where the FBI will likely be able to withhold all non-public records on the basis of

17 Exemption 7(A), forcing the FBI to identify and justify additional underlying FOIA exemptions and

18 litigate all of those underlying exemptions is unnecessary, would be unduly taxing on the FBI’s and the
19 Court’s limited resources, and would result in significant delays to the resolution of this lawsuit. Thus,

20 the FBI seeks an order (1) bifurcating these proceedings and (2) permitting the FBI to assert its

21 Exemption 7(A) withholdings in the first phase of these proceedings while preserving all other exemptions

22 for resolution in a second phase, if necessary.

23 II.      LEGAL STANDARD

24          Exemption 7(A) permits an agency to withhold “records or information compiled for law

25 enforcement purposes,” provided that their disclosure “could reasonably be expected to interfere with

26 enforcement proceedings.” 5 U.S.C. § 552(b)(7)(A); see also Lewis v. IRS, 823 F.2d 375, 379 (9th Cir.

27 1987); Sussman v. U.S. Marshals Service, 494 F.3d 1106, 1114-15 (D.C. Cir. 2007). “The Ninth Circuit

28
     DEFENDANT’S MOTION FOR AN ORDER PRESERVING CERTAIN EXEMPTIONS AND BIFURCATING
     PROCEEDINGS
     NO. 19-cv-4541 LB                   2
               Case 3:19-cv-04541-LB Document 16 Filed 12/11/19 Page 3 of 6



 1 has held that the Government ‘need only explain, publicly and in detail, how releasing each of the withheld

 2 documents would interfere with the government’s ongoing criminal investigations.’” Elec. Frontier

 3 Found. v. United States DOJ, No. 15-cv-03186-MEJ, 2018 U.S. Dist. LEXIS 110442, at *5 (quoting Lion

 4 Raisins, Inc. v. USDA, 354 F.3d 1072, 1084 (9th Cir. 2004)).

 5          In Maydak v. U.S. Department of Justice, the defendant agency relied on Exemption 7(A) to

 6 withhold certain records pertaining to then-pending criminal proceedings. 218 F.3d 760, 762 (D.C. Cir.

 7 2000). After the District Court granted the agency’s motion for summary judgment and while the case

 8 was on appeal, the criminal proceedings concluded, thereby mooting the applicability of Exemption 7(A)

 9 to the requested records. Id. at 764. The agency sought remand to the district court to allow it to assert

10 additional FOIA exemptions. Denying the motion and ordering the release of all responsive records, the

11 Court stated: “We have plainly and repeatedly told the government that, as a general rule, it must assert

12 all exemptions at the same time, in the original district court proceedings.” Id.

13          Courts have explained that Maydak’s “general rule” does not preclude an agency from raising

14 additional FOIA exemptions while a case remains pending in district court. See, e.g., Sussman, 494 F.3d

15 at 1118 (explaining that a court may consider an exemption first raised in a “subsequent motion for

16 reconsideration” because “[w]e have in the past permitted agencies to escape summary judgment in FOIA

17 cases based on evidence first submitted on motions for reconsideration”); Hiken v. Dep’t of Defense, 872

18 F. Supp. 2d 936, 940 (N.D. Cal. 2012) (holding “because ‘the harms of disclosure may in some cases
19 outweigh its benefits,’ courts are not to adopt a ‘rigid press it at the threshold, or lose it for all times

20 approach to . . . FOIA exemption claims.’”) (quoting August v. FBI, 328 F.3d 697, 699 (D.C. Cir. 2003));

21 Sciba v. Bd. of Governor of Fed. Reserve Sys., No. 04 Civ. 1011 (RBW), 2005 U.S. Dist. LEXIS 6007, at

22 *5 n.3 (D.D.C. Apr. 1, 2005) (“[A] fair reading of [Maydak] leads to the conclusion that the exemption

23 only need be raised at a point in the district court proceedings that gives the court an adequate opportunity

24 to consider it.”).

25 III.     THE COURT SHOULD GRANT THE FBI’S MOTION TO ENSURE THE TIMELY
            RESOLUTION OF THIS LAWSUIT
26

27          In the present case, the FBI plans to rely on Exemption 7(A) to withhold all non-public documents

28
     DEFENDANT’S MOTION FOR AN ORDER PRESERVING CERTAIN EXEMPTIONS AND BIFURCATING
     PROCEEDINGS
     NO. 19-cv-4541 LB                   3
               Case 3:19-cv-04541-LB Document 16 Filed 12/11/19 Page 4 of 6



 1 from release. See Hardy Decl. ¶¶ 6-7, 18-20, 26. Thus, at the summary judgment stage, the Court will

 2 evaluate the FBI’s withholdings under Exemption 7(A).            Although Maydak would not necessarily

 3 foreclose the assertion of additional FOIA exemptions at a later stage in this district court litigation, out

 4 of an abundance of caution, the FBI seeks to preserve the ability to argue that the records are exempt from

 5 release—in whole or in part—under other FOIA exemptions, in the event that the factual basis for the

 6 assertion of Exemption 7(A) lapses or the Court rejects the FBI’s legal position. 1 Accordingly, the FBI

 7 seeks an order preserving its right to assert additional FOIA exemptions and establishing a procedure for

 8 asserting such additional exemptions in this case. The requested order would lead to a timely and fair

 9 resolution of the issues raised in this action.

10          The FBI’s motion reflects a procedure commonly employed as a means to promote judicial

11 economy and the speedy and just resolution of FOIA matters. See, e.g., Pub. Investors Arbitration Bar

12 Ass’s v. SEC, Civil Action No. 11-2285 (BAH), Minute Order (D.D.C. July 16, 2012) (granting

13 defendant’s request to move for summary judgment on Exemption 8 without waiving any allegation that

14 records are exempt from release under other FOIA exemptions); Ciralsky v. CIA, Civil Action No. 00-

15 1709 (RWR), Minute Order (D.D.C. Aug. 8, 2005) (granting defendant’s request to move for summary

16 judgment on Exemption (b)(1) without waiving any allegation that records are exempt from release under

17 other FOIA exemptions).

18          The D.C. Circuit authorized a similar procedure after issuing the Maydak decision. In United We

19 Stand America, Inc. v. IRS, 359 F.3d 595, 598, 605 (D.C. Cir. 2004), the Court remanded a FOIA case to

20

21   1
     Although the question of whether the FBI can withhold records under Exemption 7(A) here is not
22 currently before the Court, it is important to note that Exemption 7(A) applies to long-term or dormant
   investigations where the investigation could lead to a “prospective law enforcement proceeding.”
23 National Public Radio v. Bell, 431 F. Supp. 509, 514 (D.D.C. 1977); see also Dickerson v. DOJ, 992 F.2d
   1426, 1432 (6th Cir. 1993) (affirmance in 1993 of district court’s conclusion that FBI’s investigation into
24
   1975 disappearance of Jimmy Hoffa remained ongoing and therefore was still ‘prospective’ law
25 enforcement proceeding); Cook v. United States DOJ, No. C04-2542L, 2005 U.S. Dist. LEXIS 49876
   (W.D. Wash. Sept. 13, 2005) (In 2005, the continued use of Exemption 7(A) was held proper in the FBI’s
26 long-term investigation of the 1971 airplane hijacking by “D.B. Cooper,” who parachuted out of a plane
   with a satchel of money). Moreover, where an enforcement action would be triggered by the conduct of
27 a third party, Exemption 7(A) can be invoked whenever such action “can reasonably be anticipated.”

28 Mapother v. DOJ, 3 F.3d 1533 (D.C. Cir. 1993).
     DEFENDANT’S MOTION FOR AN ORDER PRESERVING CERTAIN EXEMPTIONS AND BIFURCATING
     PROCEEDINGS
     NO. 19-cv-4541 LB                   4
               Case 3:19-cv-04541-LB Document 16 Filed 12/11/19 Page 5 of 6



 1 the district court to allow a defendant agency to assert certain exemptions that it had not previously

 2 asserted. The Court concluded that the agency had reserved its right to assert these additional exemptions

 3 through its district court filings, in which it stated, “[s]hould the Court determine that the documents in

 4 question constitute agency records for purposes of the FOIA . . . the defendant reserves the right, pursuant

 5 to the statute, to assert any applicable exemption claim(s), prior to disclosure, and to litigate further any

 6 such exemption claims.” Id. Here, rather than assuming that additional exemptions would be preserved,

 7 as did the agency in United We Stand, the FBI seeks an order preemptively authorizing its planned

 8 processing procedure.

 9          The proposed relief would benefit both the parties, as well as the Court, by promoting judicial

10 economy, preserving agency resources, and ensuring the speedy and efficient resolution of this matter.

11 Indeed, it would not be an efficient use of either the parties’ or the Court’s resources to require motions

12 on the non-7(A) exemptions until the protection afforded by Exemption 7(A) has lapsed or is rejected.

13 Moreover, if the Court denies this motion, the time it will take for the FBI to respond to Plaintiff’s FOIA

14 request will significantly increase. As explained in the accompanying Hardy Declaration, “[t]he process

15 of reviewing Exemption 7(A) material for additional underlying exemptions transforms the review process

16 from a categorical document-by-document review, to a much lengthier review to identify additional,

17 underlying exemptions for assertion despite the blanket coverage of Exemption 7(A).” Hardy Decl. ¶ 19.

18 Without the requested relief, the FBI will have to justify additional—and likely superfluous—exemptions
19 by (1) requiring RIDS to actually obtain all portions of the file not electronically available, engaging in

20 extensive research and legal analysis for each underlying exemption, (2) conducting a classification

21 review, and (3) engaging in multiple layers of review to ensure accuracy and adequate protection of

22 exempt FBI equities. Hardy Decl. ¶¶ 21-24.

23          As discussed in the Hardy Declaration, the FBI estimates that the additional steps required for a

24 full review for underlying exemptions would significantly increase the time that it needs to respond to

25 Plaintiff’s request. Hardy Decl. ¶¶ 18-25. Thus, the FBI proposes the following schedules:

26              •   If the Motion Is Granted:
27                     o Approximately six months (i.e., until June 31, 2020) to identify documents for
                         withholding under functional Exemption 7(A) categories as well as process and
28
     DEFENDANT’S MOTION FOR AN ORDER PRESERVING CERTAIN EXEMPTIONS AND BIFURCATING
     PROCEEDINGS
     NO. 19-cv-4541 LB                   5
               Case 3:19-cv-04541-LB Document 16 Filed 12/11/19 Page 6 of 6



 1                         release to Plaintiff any additional segregable material. The FBI will issue to
                           Plaintiff interim releases of segregable material, if located during its review.
 2
                       o An additional two months (i.e., until August 31, 2020) to prepare and file a
 3                       declaration fully explaining the FBI’s assertion of Exemption 7(A).
 4
                •   If the Motion Is Denied:
 5
                       o Approximately ten months (i.e., until October 31, 2020) to identify documents for
 6                       withholding under functional Exemption 7(A) categories, complete the review
                         necessary to assert all applicable underlying exemptions, and process and release
 7                       to Plaintiff any additional segregable material.

 8                     o An additional sixty days (i.e., until December 31, 2020) to prepare and file a
                         declaration detailing the FBI’s Exemption 7(A) claim as well as explaining each
 9                       underlying FOIA exemption. The FBI will issue to Plaintiff interim releases of
10                       segregable material, if located during its review.

11 Hardy Decl. ¶¶ 18-25. The unnecessary delay and expenditure of resources inherent in a full review for

12 underlying exemptions would thwart the FOIA’s goals of “efficient, prompt, and full disclosure of

13 information.” August, 328 F.3d at 699. Where, as here, the request is not made for the purpose of

14 “gain[ing] a tactical advantage over the FOIA requester,” it can and should be granted. See id. at 698.

15 IV.      CONCLUSION

16          For the foregoing reasons, the Motion For An Order Preserving Certain Exemptions and

17 Bifurcating Proceedings should be granted.

18 DATED: December 11, 2019                             Respectfully submitted,

19
                                                        DAVID L. ANDERSON
20                                                      United States Attorney

21                                                      /s/ Jevechius D. Bernardoni
                                                        JEVECHIUS D. BERNARDONI
22                                                      Assistant United States Attorney

23

24

25

26

27

28
     DEFENDANT’S MOTION FOR AN ORDER PRESERVING CERTAIN EXEMPTIONS AND BIFURCATING
     PROCEEDINGS
     NO. 19-cv-4541 LB                   6
